       Case 3:20-cv-01260-MEM Document 57 Filed 02/11/21 Page 1 of 8




              UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF PENNSYLVANIA
__________________________________________________________________

JANE DOES I, II, III, et al.,       )
                                    )
               Plaintiffs,          )
                                    )
          v.                        ) Civil Action No. 3:20-1260
                                    )
MILTON AL STEWART,                  )
ACTING SECRETARY OF LABOR, )             (JUDGE MANNION)
et al., 1                           )
                                    )
               Defendants.          )
__________________________________________________________________

             REPLY TO PLAINTIFFS’ RESPONSE TO
                SUGGESTION OF MOOTNESS

     The Defendants submit the following reply to the Plaintiffs’

Response (Doc. 56) to Defendants’ Suggestion of Mootness (Doc. 53).

     Plaintiffs first contend (Response 1-3) that OSHA’s updated

guidance to employers on COVID-19, issued in January 2021, somehow

revives this moot controversy.2 That is not the case.



1Acting Secretary of Labor Milton Al Stewart is substituted for former
Secretary of Labor Eugene Scalia pursuant to Federal Rule of Civil
Procedure 25(d).

2The guidance document Plaintiffs rely on, entitled Protecting Workers:
Guidance on Mitigating and Preventing the Spread of COVID-19 in the
Workplace, was posted on OSHA’s website on January 29, 2021. See
                                    1
       Case 3:20-cv-01260-MEM Document 57 Filed 02/11/21 Page 2 of 8




     Plaintiffs brought this action in July 2020, alleging that conditions

at the Maid-Rite facility presented imminent danger conditions related

to COVID-19 exposure. They sought a writ of mandamus to compel

OSHA to seek an injunction against Maid-Rite, pursuant to Section

13(d) of the OSH Act, 29 U.S.C. § 662(d). Area office officials, however,

persuasively testified at the July 31, 2020 hearing that they inspected

the Maid-Rite facility and concluded that imminent danger conditions

were not present. Upon concluding its six-month investigation in

December 2020, OSHA determined that it would not cite Maid-Rite for

violating the OSH Act or any OSHA standards. That determination

was based upon a careful review of the evidence gathered during the

inspection. OSHA has cited other employers for COVID-related




https://www.osha.gov/coronavirus/safework. The guidance applies to
most employers outside the healthcare setting, not just meatpacking
employers. The first paragraph of the document states in part: “This
guidance contains recommendations as well as descriptions
of mandatory safety and health standards. The recommendations are
advisory in nature, informational in content, and are intended to assist
employers in providing a safe and healthful workplace.”

                                    2
       Case 3:20-cv-01260-MEM Document 57 Filed 02/11/21 Page 3 of 8




violations, 3 but in this instance found insufficient evidence to support a

violation.

     Section 13 of the OSH Act is designed to protect workers from

imminent dangers during the period it takes for an enforcement

proceeding to run its course. See 29 U.S.C. § 662. In this case, the

enforcement proceeding concluded in December 2020, with OSHA’s

determination that no citation would issue. Therefore, the present

controversy is now moot. Guidance issued by OSHA in January 2021,

moreover, has no bearing on whether imminent danger conditions

existed at the Maid-Rite facility in mid-2020, which is the relevant time

period for purposes of this action. That much is clear from Section

13(d), which authorizes mandamus relief only if the Secretary of Labor

“arbitrarily and capriciously fails to seek relief under this section[.]” 29


3 In September 2020, for example, OSHA cited JBS Foods, Inc.
(Inspection 1475131) and Smithfield Packaged Meats Corporation
(Inspection 1472736) for violating the OSH Act’s General Duty Clause,
29 U.S.C. § 654(a)(1), by exposing their meatpacking employees to
hazards related to COVID exposure. See
https://www.osha.gov/pls/imis/establishment.violation_detail?id=147513
1.015&citation_id=01001;
https://www.osha.gov/pls/imis/establishment.violation_detail?id=147273
6.015&citation_id=01001. See also Vanderklok v. United States, 868
F.3d 189, 205 n.16 (3d Cir. 2017) (courts may take judicial notice of
information on government websites).
                                     3
       Case 3:20-cv-01260-MEM Document 57 Filed 02/11/21 Page 4 of 8




U.S.C. § 662(d). The Secretary cannot have acted arbitrarily in 2020 by

failing to consider guidance that was issued in January 2021.

     Plaintiffs nonetheless contend (Response 5-6) that this case is not

moot because Section 13(d) does not expressly tie mandamus relief to

the pendency of an enforcement proceeding. That is a misreading of the

statute. Section 13(d) authorizes the court to issue a “writ of

mandamus to compel the Secretary to seek such an order,” 29 U.S.C. §

662(d), meaning the injunction order authorized under Section 13(b).

Section 13(b), in turn, limits the duration of an injunction to the period

“pending the outcome of an enforcement proceeding pursuant to this

chapter.” 29 U.S.C. § 622(b). Under this framework, once the possibility

of an enforcement proceeding is foreclosed, no imminent danger

injunction may issue. See Sears, Roebuck & Co. v. Carpet, Linoleum,

Soft Tile & Resilient Floor Covering Layers, Local No. 419, 397 U.S. 655

(1970) (per curiam). Thus, a writ of mandamus would serve no purpose.

See United States ex rel. Sierra Land & Water Co. v. Ickes, 84 F.2d 228,

232 (D.C. Cir. 1936)(mandamus will not lie to compel a useless act).

     Finally, Plaintiffs argue (Response 13) that the court may order

OSHA to re-inspect Maid-Rite’s facility, because Section 13(d) also


                                     4
       Case 3:20-cv-01260-MEM Document 57 Filed 02/11/21 Page 5 of 8




allows the court to grant “such further relief as may be appropriate.” 29

U.S.C. § 622(d). Here again, Plaintiffs misread the statute. What

“appropriate” relief entails is “inherently context dependent,” Tanzin v.

Tanvir, 141 S.Ct. 486, 491 (2020) (internal quotation marks and citation

omitted), and in this context such relief does not include a re-inspection

of Maid-Rite’s facility.

      Section 13 has a limited purpose: to protect workers from

imminent danger conditions during the pendency of OSHA enforcement

proceedings. Nothing in that provision suggests that Congress

conferred broad authority on district courts to second-guess OSHA’s

enforcement decisions, such as whether to inspect and whether to issue

a citation. Indeed, the caselaw is clear that such decisions fall within

the agency’s prosecutorial discretion and are not subject to judicial

control. See Cuyahoga Valley Rwy. Co. v. United Trans. Union, 474

U.S. 3, 7 (1985) (per curiam); Irving v. United States, 162 F.3d 154, 162-

63 (1st Cir. 1998); Oil, Chemical & Atomic Workers Int’l Union v.

OSHRC, 671 F.2d 643, 650 (D.C. Cir. 1982) (per curiam); cf. Heckler v.

Chaney, 470 U.S. 821 (1985) (agency’s discretionary decision to forego

enforcement proceeding was not subject to judicial review under


                                    5
       Case 3:20-cv-01260-MEM Document 57 Filed 02/11/21 Page 6 of 8




Administrative Procedures Act). Had Congress intended to authorize

such a surprising departure from longstanding norms, it would have

done so expressly, not through a broad reference to “appropriate” relief.

     Plaintiffs, moreover, admit (Response 13) that conditions at the

Maid-Rite facility “have not changed.” Having investigated those

specific conditions for six months and concluded that no violations

related to COVID are present, OSHA may not return to the facility at

this point and cite Maid-Rite for conditions that existed during the

initial inspection. The OSH Act provides that “[n]o citation may be

issued under this section after the expiration of six months following

the occurrence of any violation.” 29 U.S.C. § 658(c). Where OSHA is

aware of workplace conditions and does not issue a citation within six

months, the statute of limitations protects employers from later

citations. See Austin Indus. Specialty Servs. v. OSHRC, 765 F.3d 434,

442 (5th Cir. 2014); see also Todds Shipyard Corp. v. Secretary of Labor,

566 F.2d 1327, 1330 (9th Cir. 1977) (“the six month statute of

limitations found in section 658(c) protects the employer[]”). Absent

evidence of meaningfully changed conditions, OSHA cannot issue a




                                    6
         Case 3:20-cv-01260-MEM Document 57 Filed 02/11/21 Page 7 of 8




citation based on a re-inspection of Maid-Rite’s facility. Therefore, a re-

inspection would be futile. 4

        For the foregoing reasons, and for the reasons set forth in

Defendants’ Suggestion of Mootness, this matter should be dismissed as

moot.

        Respectfully submitted.

BRUCE D. BRANDLER
ACTING UNITED STATES ATTORNEY

Date: February 11, 2021
                                          /s/ G. Michael Thiel
                                          G. MICHAEL THIEL
ELENA GOLDSTEIN                           Assistant U.S. Attorney
DEPUTY SOLICITOR OF LABOR                 Atty. I.D. #PA 72926
                                          235 N. Washington Ave., Ste.311
/s/ Oscar L. Hampton III                  Scranton, PA 18503
OSCAR L. HAMPTON III                      Phone: (570) 348-2800
Regional Solicitor                        mike.thiel@usdoj.gov
Atty. I.D. #MO 36778
170 S. Independence Mall West
Suite 630 East
Philadelphia, PA 19106
(215) 861-5120
hampton.oscar@dol.gov




4OSHA has statutory discretion to open a new inspection where new
evidence regarding current conditions is brought to the agency’s
attention. 29 U.S.C. § 657(f).
                                      7
        Case 3:20-cv-01260-MEM Document 57 Filed 02/11/21 Page 8 of 8




                UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA
__________________________________________________________________

JANE DOES I, II, III, et al.,       )
                                    )
                   Plaintiffs,      )
                                    )
             v.                     ) Civil Action No. 3:20-1260
                                    )
MILTON AL STEWART, Acting           )    (JUDGE MANNION)
Secretary of Labor, et al.,         )
                                    )
                   Defendants.      )
__________________________________________________________________

                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that she is an employee in the Office of the
United States Attorney for the Middle District of Pennsylvania, and is a person of
such age and discretion as to be competent to serve papers.

That on February 11, 2021, she served copies of the attached:

            Reply to Plaintiffs’ Response to Suggestion of Mootness

by ECF Filing upon:

David H. Seligman, Esquire
Lerae Kroon, Esquire
                                      /s/ Sarah M. Duffy
                                      SARAH M. DUFFY
                                      Legal Assistant
